Citation Nr: 0817535	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran has honorable service in the US Marine Corps from 
October 1967 to April 1972.  He passed away on March [redacted], 
2002.  The appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of October 2002, which 
denied entitlement to service connection for the cause of the 
veteran's death and for Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  The matter 
was adjudicated by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Louisville, Kentucky.  

In April 2008, a video conference hearing, with the veteran 
presenting testimony from Louisville, Kentucky, was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in March 2002; the Certificate of Death 
listed the causes of the veteran's death to be renal failure 
due to or as a consequence of bacteriema with vencomycin 
resistant enterococcus due to hypoxic brain injury.  

3.  At the time of death, the veteran was not in receipt of 
VA compensation benefits.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service has not been 
presented.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than five years immediately preceding 
death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 3500 et seq., 
5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312, 3.807 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a July 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate her claim and of her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussion in the original rating decision, the 
statement of the case (SOC), and the two supplemental 
statements of the case (SSOCs).  In each instance, the VA has 
discussed what the appellant needed to present in the form of 
evidence that would allow for her to succeed with her appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.

The Board, and the VA, has fulfilled its duty to assist.  In 
this instance, the VA obtained the veteran's available 
medical treatment records, including requesting any treatment 
records from the various facilities the veteran has been 
treated, and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellate availed herself to this opportunity 
and, in April 2008, she did provide testimony before the 
undersigned Veterans Law Judge.  During that hearing, the 
appellant (and her representative) asserted that the veteran 
was suffering from type II diabetes mellitus, that it was 
caused by or the result of the veteran's service in the 
Republic of Vietnam, and that as a result of the diabetes, he 
eventually suffered from kidney failure that precipitated his 
death.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  The appellant 
was given notice that the VA would help her obtain evidence 
but that it was up to the appellant to inform the VA of that 
evidence.  During the course of this appeal, the appellant 
and her accredited representative have proffered documents 
and statements in support of the appellant's claim. It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1994).

The veteran served in the US Marine Corps during the Vietnam 
War Era.  The record indicates that because of this service, 
he was stationed in the Republic of Vietnam.  For his service 
in Vietnam, the veteran was awarded a National Defense 
Service Medal, a Vietnam Service Medal with Two Stars, a 
Vietnam Campaign Medal, and a Republic of Vietnam Gallantry 
Cross with Palm.  He was not in receipt however of a valor 
award including the Purple Heart.  After his service in 
Vietnam, the veteran returned to CONUS and the MCAS at New 
River, North Carolina.  He subsequently left the Marine Corps 
in April 1972.  Following his release from service, the 
veteran did not apply for VA compensation and pension 
benefits.  

In the late 70s and early 80s, the veteran was diagnosed as 
having diabetes mellitus.  The record does not indicate 
whether the type of diabetes found was type I or type II 
diabetes mellitus.  A letter appears in the claims folder 
from a private medical doctor who was in the same practice as 
the veteran's treating physician.  That letter is dated 
August 2002.  The letter states:

	. . . He developed diabetes at age 
25.  At that time he did have some weight 
loss and increased sugars.  It was 
presumed by my former partner he was an 
insulin dependent, type I diabetic.  
However, at that time there was no C-
peptides done, no isolate cell antibodies 
checked and we do not have conclusive 
evidence that he was a definite type I 
diabetic that required insulin for 
existence.  

However, the records do indicate that he did take insulin and 
later records show a diagnosis of type I diabetes mellitus.  
The veteran underwent a renal transplant in January 1993.  
Eight years later, in 2001, the veteran's body began 
rejecting the transplant and he was evaluated for another 
transplant.  He subsequently underwent dialysis and was 
placed on a diet that would increase his weight.  The veteran 
began receiving aggressive treatment until March 2002.  At 
that time, it was concluded that he was suffering from full 
transplant rejection and experiencing sepsis and electrolyte 
imbalance.  He was diagnosed as suffering from post-hypoxic 
encephalopathy.  The veteran's bodily functions continued to 
decrease until March [redacted], 2002, when he died peacefully.  

Following the veteran's death, a Certificate of Death was 
prepared by the attending physician.  The examiner wrote that 
the veteran's immediate cause of death was renal failure due 
to or as a consequence of bacteriemia with vencomycin 
resistant enterococcus due to or as a consequence of hypoxic 
brain injury.  The appellant then submitted a claim for VA 
benefits.  She specifically asked that service connection be 
found for the cause of the veteran's death and that she be 
awarded DIC benefits.

In her claim, the appellant averred that because of the 
veteran's military service in the Republic of Vietnam, he was 
exposed to chemical dioxins that lead to the development of 
diabetes mellitus.  The appellant claimed that the veteran 
had type II diabetes mellitus and that since this condition 
has been recognized as a presumptive disease for those 
individuals who had service in Vietnam, service connection 
should be granted.  She further contended that because of his 
diabetes, the veteran underwent a renal transplant, and 
because the veteran's body eventually rejected the 
transplant, he died.  She insinuated that "but for" the 
development of the diabetes, the veteran would not have had 
the transplant, it would not have been rejected, and he would 
not have perished in March 2002.  

To support her claim, the appellant has submitted a multitude 
of medical records that show the treatment that the veteran 
received since the middle 1970s.  These records include the 
terminal hospital records.  These records do show the various 
treatments the veteran received over the years.  However, 
they also show that the veteran was diagnosed with type I 
diabetes mellitus, not type II diabetes mellitus.  Moreover, 
none of the records indicates, suggest, or insinuate that the 
veteran's exposure to chemical dioxins, a.k.a. Agent Orange, 
led to or resulted in the development of type I diabetes 
mellitus.  Additionally, none of the records contains a 
medical opinion etiologically linking the veteran's death 
with his military service.  

As a result of the appellant's claim, the veteran's medical 
records were reviewed by a VA medical provider.  The medical 
provider was asked to express an opinion as to whether the 
veteran may have been misdiagnosed in the past and in 
actuality was suffering from type II diabetes mellitus.  
After the medical provider reviewed all of the veteran's 
available records, the provider proffered the following 
opinion:

	. . . This veteran more likely had 
type I diabetes mellitus.  There is no 
evidence to support an argument that the 
diabetes was present to a compensable 
degree within one year of discharge of 
service.

....

In summary, the presented arguments 
allege to show evidence that a diagnosis 
of type 2 diabetes was more likely than 
the diagnosis of type 1 diabetes.  But 
the statistical data presented do not, by 
themselves, provide any proof supporting 
a diagnosis of type 2 diabetes.

The preponderance of available medical 
facts in this case include:  a veteran 
not overweight with rapid onset of 
symptoms; a diagnosis of type 1 diabetes 
mellitus at age 27; initial and sustained 
treatment with insulin; and episodes of 
[unknown] ketoacidosis.  These facts more 
accurately describe an individual was 
type 1 diabetes mellitus.

OTHER COMMENT:  With the clinical onset 
of type 1 diabetes marked by 
hyperglycemia developing over days to 
weeks, usually associated by weight loss, 
fatigue, polyuria and polydipsia, it is 
highly unlikely that diabetes without any 
symptoms would have been present to a 
compensable degree within one year of the 
veteran's discharge from military 
service.  

Despite the lack of medical evidence to support her 
assertions, the veteran's widow has continued to assert that 
the veteran's diabetes was due to Agent Orange exposure, and 
"but for" that exposure, the veteran would not have died.  
She has continued to ask that the veteran's cause of death be 
service-connected and that DIC benefits be awarded to her.  

The appellant has provided testimony before an RO Hearing 
Officer.  A transcript of that hearing is of record; the date 
of the hearing was April 18, 2008.  During her hearing, the 
appellant stated that the veteran was a proud man and would 
never have applied for VA benefits even if he was suffering 
from a condition caused by his military service.  Also during 
the hearing, the appellant repeated her previous assertions 
with respect to the type of diabetes the veteran was 
suffering therefrom.

Despite the assertions made by the appellant (and her 
representative), she has not provided any medical records 
that would support her conjectures.  Although she has 
asserted that her husband's ailments were the result of his 
military service and exposure to chemical dioxins, she has 
not proffered letters or statements from the doctors that 
would corroborate her hypotheses.  While both she and her 
representative have opined that the veteran was misdiagnosed 
as having type I diabetes mellitus and instead suffered from 
type II diabetes mellitus, she has not submitted letters or 
statements or medical treatises from physicians that would 
substantiate her thesis.  

The surviving spouse of a veteran who has died of a service-
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2007).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2007).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2007).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2007).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. §§ 501(a), 1116(a)(3) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, type II diabetes mellitus, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2007).

As a part of the analyzing whether service connection may be 
granted based on 38 C.F.R. §§ 3.307 and 3.309 (2007), it must 
be shown that the veteran actually served in Vietnam.  The 
veteran's service records indicate that he did serve in 
Vietnam - he received numerous medals for said service.  

Second, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) (2007).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a disorder 
is not listed in 38 C.F.R. § 3.309(e) (2007), the presumption 
of service connection related to Agent Orange is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The veteran's service medical records are negative for any 
findings or treatment for type I or type II diabetes 
mellitus.  The veteran's private medical records fail to show 
treatment for type II diabetes mellitus (the presumptive 
disease).  See 38 C.F.R. § 3.309 (2007).  Moreover, the 
medical records are negative for any medical opinions that 
would link the veteran's death with his military service or 
with exposure to chemical dioxins.  And those same medical 
records have not supported the appellant's assertions that 
the veteran suffered from type II diabetes mellitus during 
his lifetime.  The Board notes that the appellant has not 
submitted any medical opinions from private doctors that 
would corroborate her assertions.  As such, the presumption 
of service connection related to Agent Orange is not 
available.

In support of her appeal, the appellant has written that the 
veteran's death was somehow related to her husband's service.  
This evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2007).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2007); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for various disabilities and conditions since his release 
from active duty, there is no evidence that any of the 
disabilities were related to his military service.  In other 
words, the records are negative for any findings or medical 
suppositions that would corroborate any of assertions made by 
the appellant.  Thus, despite the appellant's contentions, 
medical evidence showing that the veteran's death was caused 
by or related to his service or exposure to chemical dioxins 
or due to a disability that should have been service-
connected has not been presented.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence is against the appellant's claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service did not cause or contribute to the 
veteran's death.  Hence, service connection for the cause of 
the veteran's death is denied.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2007).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2007).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2007).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2007).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2007), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between  38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran'' survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
not established service connection for any disability, 
disease, or condition.  As such, he was not in receipt of 
compensation from the VA.  Hence, a 100 percent disability 
evaluation was not in effect for ten years prior to the 
veteran's death as required by 38 C.F.R. § 3.22 (2007).  The 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating.  As the appellant has not raised 
this issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's diabetes mellitus was caused by his 
military service and that this condition caused the veteran's 
death.  To the extent the appellant might argue that this 
disorder rendered him totally disabled for at least 10 years 
before his death if a claim had been filed earlier, such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  NOVA II, 
314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.

The Board notes that the RO received the appellant's claim 
for DIC in May 2002 2002.  Some of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


